Order entered May 21, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00526-CV

                             IN RE MICHAEL RUFF, Relator

                    Original Proceeding from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-02825-1

                                         ORDER
                        Before Justices Brown, Schenck, and Reichek

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We LIFT the Court’s May 6, 2019 stay of the trial court’s hearing on its “Order to

Show Cause.”


                                                   /s/   AMANDA L. REICHEK
                                                         JUSTICE